DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                              
This office action is in response to the RCE filed on 10/05/2022.  Claims 1-9 remain pending with claims 1 and 7 have been amended.                            

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.                        
In the remarks, Applicant made one main point.  
Amended claim 1 recites, among other things, “the half mirror having a curved shape with a center portion more recessed than peripheral portions and configured to reflect different polarizations with different reflectance.”  Amended claim 7 recites similar features.  The applied references, individually or in combination, do not disclose and would not have rendered obvious the subject matter recited in claims 1 and 7, as amended.  Thus, amended claims 1 and 7 are patentable over the applied references.                                    
This argument is not persuasive.  Please see rejection below for details.                         

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0075266) in view of Anzai et al (US 2017/0343807), hereafter as Anzai, and further in view of Lee (US 2020/0089002).                                                                      
RE claim 1, Oka discloses the invention substantially as claimed.                       
Oka discloses that a head-mounted display (see figure 1 and sections [0027], [0029], [0006]; i.e., head-mounted device 5) comprising:  an imaging light generating device configured to emit imaging light (see figure 1 and sections [0029], [0030]; i.e., image lights Lb transmitted by way of an optical fiber cable 50 of the transmission cable portion 4, wherein the cable 4 is connected to control unit 2); and a half mirror configured to reflect the imaging light and transmit external light (see figure 1 and section [0030]; i.e., half mirror 15 configured to reflect the image light Lb and transmit external light La), wherein the imaging light is incident on the half mirror as light of a predetermined polarization state (see figure 1 and sections [0030], [0006], [0007]; i.e., the half mirror 15 is provided in front of user’s eyes in an oblique posture with respect to the direction of a line of sight of the user and causing image light Lb incident on the half mirror 15 to be reflected as light in a predetermined polarization state).                            
However, Oka does not specifically disclose that with respect to the light of the predetermined polarization state, reflectance of a first polarization by the half mirror is lower than reflectance of a second polarization by the half mirror.                          
The used for mathematical formula or range are akin to optimizing the values of a result effective variable (i.e., reflectance of a first polarization by the half mirror is lower than reflectance of a second polarization by the half mirror).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                                      
Furthermore, Oka does not specifically disclose that the half mirror having a curved shape with a center portion more recessed than peripheral portions.                        
Anzai teaches that a combiner and head-up display system comprising a half-mirror film having a concave shape or convex shape which can display a projected image that may be expanded or contracted (see section [0054]).  A concave shape mirror has a curved shape with a center portion more recessed than peripheral portions.  The motivation of Anzai is to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness (see sections [0006], [0077]).                             
Oka and Anzai are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka by including the teachings from Anzai in order to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness.                                
Even furthermore, Oka in view of Anzai do not disclose that a half mirror configured to reflect different polarizations with different reflectance.                              
Lee teaches that a glasses-type display comprising a concave half-mirror (CM) (see figure 1 and sections [0033], [0036]).   The concave half-mirror can be configured to reflect different polarizations with different reflectance (see figures 1&2 and sections [0038], [0015]; i.e., by adding concave lens CX to the concave side (MR) of the concave half-mirror toward the eye, or adding concave lens CC to the convex side of the half-mirror, the half-mirror can be created with anisotropic lens with different reflectance/refractive indexes for different polarization light).  The motivation of Lee is to solve the eye fatigue problem (see section [0010]).                            
Oka, Anzai and Lee are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka in view of Anzai by including the teachings from Lee in order to solve the eye fatigue problem.                                                
RE claim 4, Oka and the rationale above disclose that a polarization absorbing film provided on an opposite side of the half mirror from a reflection surface therefore, and configured to absorb the first polarization (see sections [0010], [0011]; i.e., applying the metal film on the half mirror to increase the reflectivity of the half mirror as well as that the metal film exhibiting large absorption of light).                      
RE claims 6 and 9, Oka and the rationale above disclose that a frame configured to support the half mirror (see figure 1; i.e., frame 14 to support the half mirror 15), wherein the frame supports the half mirror to be in a position in a static visual field of an observer observing the imaging light (see figure 1; i.e., user’s eye 101 observing the imaging light Lb).                               
RE claim 7, Oka discloses the invention substantially as claimed.                       
Oka discloses that a head-mounted display (see figure 1 and sections [0027], [0029], [0006]; i.e., head-mounted device 5) comprising:  an imaging light generating device configured to emit imaging light (see figure 1 and sections [0029], [0030]; i.e., image lights Lb transmitted by way of an optical fiber cable 50 of the transmission cable portion 4, wherein the cable 4 is connected to control unit 2); at least one optical member configured to deflect a traveling direction of the imaging light and to transmit external light (see figure 1 and section [0030]; i.e., the half mirror 15 to deflect a traveling direction of the imaging light Lb and to transmit external light La); and a polarization absorbing film provided on an opposite side of the optical member from a light incident surface thereof, and configured to absorb a first polarization (see sections [0010], [0011]; i.e., applying the metal film on the half mirror 15 to increase its reflectivity as well as that the metal film exhibiting large absorption of light), wherein the imaging light is incident on the optical member as light of a predetermined polarization state (see figure 1 and sections [0030], [0006], [0007]; i.e., the half mirror 15 is provided in front of user’s eyes in an oblique posture with respect to the direction of a line of sight of the user and causing image light Lb incident on the half mirror 15 to be reflected as light in a predetermined polarization state).                            
However, Oka does not specifically disclose that the predetermined polarization state including at least the first polarization.                         
The used for mathematical formula or range are akin to optimizing the values of a result effective variable (i.e., the predetermined polarization state including at least the first polarization).  Therefore, determining the optimal value of a result effective variable would have been obvious and ordinarily within the skill of the art.  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).                
Furthermore, Oka does not specifically disclose that the half mirror having a curved shape with a center portion more recessed than peripheral portions.                        
Anzai teaches that a combiner and head-up display system comprising a half-mirror film having a concave shape or convex shape which can display a projected image that may be expanded or contracted (see section [0054]).  A concave shape mirror has a curved shape with a center portion more recessed than peripheral portions.  The motivation of Anzai is to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness (see sections [0006], [0077]).                             
Oka and Anzai are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka by including the teachings from Anzai in order to provide a head-up display system in which generation of double images is reduced and which applies a projected image having high brightness.                                     
Even furthermore, Oka in view of Anzai do not disclose that a half mirror configured to reflect different polarizations with different reflectance.                              
Lee teaches that a glasses-type display comprising a concave half-mirror (CM) (see figure 1 and sections [0033], [0036]).   The concave half-mirror can be configured to reflect different polarizations with different reflectance (see figures 1&2 and sections [0038], [0015]; i.e., by adding concave lens CX to the concave side (MR) of the concave half-mirror toward the eye, or adding concave lens CC to the convex side of the half-mirror, the half-mirror can be created with anisotropic lens with different reflectance/refractive indexes for different polarization light).  The motivation of Lee is to solve the eye fatigue problem (see section [0010]).                            
Oka, Anzai and Lee are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Oka in view of Anzai by including the teachings from Lee in order to solve the eye fatigue problem.                                                
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Oka (US 2011/0075266) in view of Lee (US 2020/0089002), and further in view of Tashiro (US 2020/0064592).                   
RE claim 2, Oka in view of Lee disclose the invention substantially as claimed.                       
However, Oka in view of Lee do not specifically disclose that a polarization conversion member provided on an optical path of the imaging light between the imaging light generating device and the half mirror, and configured to convert a polarization state of the imaging light to the second polarization.                 
Tashiro teaches that an observation optical system suitable for a head-mounted display, for use in enlarging and displaying an original image displayed on an image displaying element, to thereby provide a realistic experience (see sections [0001], [0002]).  The light that is output from the image displaying surface ID is changed to linear polarization by the polarization plate E, is changed to circular polarization by the second wavelength plate D, and enters the half mirror C (see section [0071] and figure 11; i.e., the polarization plate E is a polarization conversion member provided on an optical path of the imaging light between the imaging light generating device ID and the half mirror C, and configured to convert a polarization of the imaging light to the linear polarization, a second polarization).  The motivation of Tashiro is to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display (see sections [0001], [0002]).                               
Oka, Lee and Tashiro are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oka in view of Lee by including the teachings from Tashiro in order to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display.                                  
RE claim 3, Oka in view of Lee disclose the invention substantially as claimed.                              
However, Oka in view of Lee do not specifically disclose that the polarization conversion member is any of a wave plate, a polarization film, and a polarization membrane.                             
Tashiro teaches that Tashiro teaches that an observation optical system suitable for a head-mounted display, for use in enlarging and displaying an original image displayed on an image displaying element, to thereby provide a realistic experience (see sections [0001], [0002]).  The light that is output from the image displaying surface ID is changed to linear polarization by the polarization plate E, is changed to circular polarization by the second wavelength plate D, and enters the half mirror C (see section [0071] and figure 11; i.e., the wavelength plate D is a polarization conversion member and also a wave plate).  The motivation of Tashiro is to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display (see sections [0001], [0002]).                               
Oka, Lee and Tashiro are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Oka in view of Lee by including the teachings from Tashiro in order to provide a realistic experience by enlarging and displaying an original image displayed on an image displaying element suitable for a head-mounted display.                                  

Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.                                

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.                     
Takagi et al (US 2020/0041785):  disclose that a virtual image display device 100 comprising a concavely curved half-mirror 21.                         
Any inquiry concerning this communication from the examiner should be directed to Fred Tzeng whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 517-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    	
FFT
November 04, 2022